     Case: 4:21-cv-00713-SRC Doc. #: 9 Filed: 08/11/21 Page: 1 of 2 PageID #: 31




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                       )
                                                      )
                  Plaintiff,                          )
                                                      )
            v.                                        )          No. 4:21-cv-00713-SRC
                                                      )
    MODOC, et al.,                                    )
                                                      )
                  Defendants.                         )

                                      Memorandum and Order

         This matter is before the Court on [8] Plaintiff Joseph Michael Devon Engel’s motion to

proceed in forma pauperis on appeal. The Court dismissed this action on July 7, 2021, under the

three strikes provision of the Prison Litigation Reform Act, 28 U.S.C. § 1915(g), subject to

Plaintiff refiling the case as a fully-paid complaint. Docs. 3-4.

         The Court has no reason to believe that an appeal of this matter would be taken in good

faith, 28 U.S.C. § 1915(a)(3), and it is not apparent that plaintiff now seeks appellate review of

any issue that is not frivolous. See Coppedge v. United States, 369 U.S. 438, 445 (1962).

Furthermore, plaintiff has repeatedly filed meritless lawsuits in this Court, to the point where this

Court has found his litigation practices to be an abuse of the judicial process. See Doc. 3. Despite

plaintiff’s averments in the instant motion, see Doc. 8 at p. 1, plaintiff has filed at least three actions

that were dismissed because they were frivolous, malicious, or failed to state a claim upon which

relief may be granted.1 Accordingly, he has accumulated three “strikes” as defined in 28 U.S.C. §

1915(g), and his averments do not establish he is under imminent danger of serious physical injury.



1
 See Engel v. Governor of Missouri, No. 1:20-cv-217-HEA (E.D. Mo. Dec. 15, 2020); Engel v. United States of
America, No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D.
Mo. Dec. 21, 2020).
   Case: 4:21-cv-00713-SRC Doc. #: 9 Filed: 08/11/21 Page: 2 of 2 PageID #: 32




For all of these reasons, the Court therefore finds that plaintiff may not proceed in forma pauperis

on appeal.

          Accordingly, the Court denies [8] Plaintiff’s motion to proceed in forma pauperis on

appeal.


          So Ordered this 11th day of August, 2021.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
